Sharpe, J.
Defendant reviews his conviction of a violation of the prohibition law on exceptions before sentence. At the opening of the trial, defendant’s counsel moved to quash “the information, complaint and warrant” for the reason that the evidence on which the charge rested was procured by an unlawful search. No affidavit was filed in support of the motion. Defendant’s counsel stated to the court, “The motion is based on the testimony in lower court, which is here.” While doubtless in the files in the circuit court, it is not made a part of the record in this court. We must decline to review the action of the trial court in denying such motion without having the testimony on which the motion was based before us.
The exceptions are overruled. The trial court will proceed to sentence.
Clark, C. J., and McDonald, Bird, Moore, Steere, Fellows, and Wiest, JJ., concurred.